            Case 2:18-cr-00216-DWA Document 287 Filed 12/16/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                       )
                                                    )
                        vs.                         )
                                                    )    CRIMINAL NO. 18-216-1
    DANNY JACKSON,                                  )
                                                    )
                 Defendant.                         )
                                                    )
                                                    )

AMBROSE, United States Senior District Judge

                                     MEMORANDUM ORDER

        On July 17, 2018, Defendant was arrested and on July 24, 2018, he waived preliminary

and detention hearings and was ordered to be detained pending trial. (ECF Nos. 31, 34). On

August 15, 2018, Defendant was indicted and charged with conspiracy to possess with intent to

distribute and distribute five kilograms or more of cocaine in violation of 21 U.S.C. §846 and

possession with intent to distribute five kilograms or more of cocaine in violation of 21 U.S.C.

§841(a)(1), 841(b)(1)(A)(ii). (ECF No. 35). The Indictment was superseded on September 26,

2018. 1 (ECF No. 75). On October 1, 2018, Defendant was ordered to be detained pending trial

on the Superseding Indictment. (ECF No. 89). In ordering detention, Magistrate Judge Mitchell

cited the following factors:

        1) Probable cause based on indictment and testimony presented here including recovery
           of over 5kg of cocaine and large sum of case
        2) Strong likelihood of convictio[n]
        3) Conviction requires lengthy mandatory minimum sentence of 20 years
        4) Previously committed offenses while on supervision
        5) Defendant has extensive criminal record including drug convictions

Id. at 3.




1
 The Superseding Indictment added a third, newly-charged co-conspirator to the conspiracy. (ECF No.
75). The charges against Defendant remained the same. Id.
         Case 2:18-cr-00216-DWA Document 287 Filed 12/16/20 Page 2 of 4



        One year later, on October 1, 2019, Defendant entered a plea of guilty as to Counts 1s

and 2s of the Superseding Indictment. (ECF No. 190). In the plea agreement, the parties agreed

to and recommended a ten (10) year sentence of imprisonment pursuant to Rule 11(c)(1)(C).

(ECF No. 274, p. 5).

        On March 21, 2020, Defendant filed an Application for Emergent Release on Conditions

at the Allegheny County Jail due to the COVID-19 pandemic. (ECF No. 233). The motion was

denied on March 24, 2020, stating:

        In short and in sum, although Defendant’s health conditions rightfully are of
        concern, and the COVID-19 pandemic is, as the Government describes,
        extraordinary, these factors do not outweigh the factors discussed above and
        considered initially by Magistrate Judge Mitchell in ordering that Defendant
        continue to be detained. Accordingly, I find that detention remains warranted and
        that Defendant’s Application for Emergent Release on Conditions [(ECF No. 233]
        is DENIED.

(ECF No. 237). On May 1, 2020, Defendant filed a Motion for Reconsideration. (ECF No. 242).

The Order denying the Motion for Reconsideration, stated, in part:

        Defendant’s new arguments for release, alone or in combination, do not outweigh
        the factors I considered in March or the factors that Magistrate Judge Mitchell
        considered in ordering Defendant’s detention initially.

(ECF No. 248).

        On July 8, 2020, Defendant was sentenced to ten (10) years of incarceration at each of

Counts 1s and 2s of the Superseding Indictment to be served concurrently followed by and five

(5) years of supervised release at each of Counts 1s and 2s to be served concurrently. (ECF No.

261).

        On August 28, 2020, Defendant filed another Motion for Compassionate Release. (ECF

No. 274). At that time Defendant was being housed at NEOCC managed by Core Civic, and has

not yet been designated to a facility at the Federal Bureau of Prisons (“BOP”). (ECF No. 247, p.

6). On September 11, 2020, this Court considered the full merits of the case again and again

denied Defendant’s Motion. (ECF No. 279).



                                               2
          Case 2:18-cr-00216-DWA Document 287 Filed 12/16/20 Page 3 of 4



        Based on the above, I am unable to conclude that Defendant’s current health
        condition rises to an “extraordinary and compelling” level. Therefore, I find that
        Defendant’s asthma is not an “extraordinary and compelling reason” for release
        under 18 U.S.C. §3582(c)(1)(A)(i). As such, compassionate release on this ground
        is denied.

        Even if “extraordinary and compelling” reasons existed, I would still find that
        release would not be appropriate.

Id. at p. 6.

        Defendant was then transferred from NEOCC to the BOP facility at FCI Schuylkill. See,

https://www.bop.gov/inmateloc/. On November 24, 2020, Defendant filed a pro se Supplemental

Request for Compassionate Release based on the exact same medical conditions of asthma and

allergies. (ECF No. 282). On December 1, 2020, after a full consideration of the merits, this Court

denied Defendant’s Supplemental Request for Compassionate Release. (ECF No. 285).

        Presently, pro se Defendant filed additional documents evidencing a Request for

Administrative Remedy (dated November 9, 2020), a new denial by the warden at FCI Schuylkill

(dated November 19, 2020), and a Regional Administrative Remedy Appeal (dated November

24, 2020). (ECF No. 286). Other than said documents, there is no pending motion before this

Court. To the extent that Defendant is seeking reconsideration of this Court’s December 1, 2020

ruling, such request is denied. As a general matter, motions for reconsideration are to be granted

sparingly, due to the interest in finality of judgments. Sec'y United States Dep't of Labor v.

Koresko, 726 F. App'x 127, 131–32 (3d Cir. 2018), cert. denied sub nom. Koresko v. Acosta, 139

S. Ct. 926, 202 L. Ed. 2d 654 (2019).     “A defendant may move for reconsideration of a court's

order, but ‘[t]he standard for granting such a motion is strict....’ Motions for reconsideration may

be granted only ‘to correct manifest errors of law or fact or to present newly discovered evidence.’”

Id. (citations omitted). Defendant has presented no new medical records or newly discovered

evidence to warrant reconsideration. (ECF No. 286).

        As I have previously stated, The Court acknowledges Defendant’s concerns about the

COVID-19. “[I]t is difficult to overstate the severity of the COVID-19 outbreak and the global crisis


                                                 3
         Case 2:18-cr-00216-DWA Document 287 Filed 12/16/20 Page 4 of 4



that society is facing in light of this unprecedented public health crisis.” U.S. v. Catanzarite, 2020

WL 2786927, *3 (D.N.J. May 29, 2020). However, Defendant’s most recent filing (ECF No. 286)

does not alter any of the conclusions reached in this Court’s December 1, 2020 Order.

       THEREFORE, this 16th day of December, 2020, it is so ORDERED.


                                               BY THE COURT:




                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                                  4
